Mb. Justice Aldbet
delivered the opinion of the court.
Juan Ortiz Diaz, called in this action Juan Ortiz I., died on January 2, 1922, and ten days thereafter his brother, Juan Ortiz II., brought an action against his heirs to recover the sum of $749.56 alleged to be due to him as the balance of his salary of $50 monthly from January 4, 1919, to the date of the complaint, accrued during that time while he acted as manager of a store doing business in Humacao under the firm name of Juana H. de Ortiz and owned by Juan Ortiz I. and his wife, Juana Hernández de Ortiz.
The defendants answered with a general denial of all of the allegations of the complaint and after a trial the complaint was dismissed. Prom that judgment the plaintiff took the present appeal.
The evidence as regards the plaintiff’s salary consisted of his testimony to the effect that he contracted with Juan Ortiz I. for a salary of $50 a month, and of the testimony of two witnesses, who had been clerks in the store, that when they asked Juan Ortiz I. to fix their salaries he replied that he could pay them only $15 a month each because he was paying his brother Juan Ortiz II. $50 a month. The evidence of the defendants consisted of the testimony of *702the -widow, Juana Hernández, to the effect that the plaintiff’s salary was $30 monthly, as her husband often had told her. From other evidence it appears that according to the testimony of the plaintiff’s witnesses the store during that time had a capital of a little more than $1,000, the inventory made after the death of Juan Ortiz I. having shown a capital of $950 or $960, which covered only about 30 per cent of the debts.
The trial court held as one of the grounds of the judgment that the evidence had not convinced him of the truth of the allegations of the complaint, taking into account the fact that the defendant’s husband had died. In other words, the court did not believe that the plaintiff’s salary was $50 ái month, and we are not in a position to hold that the court abused his discretional power under the law to appreciate the credibility of witnesses,
For this reason the judgment appealed from must be'

Affirmed.

Chief Justice Del Toro and Justices Wolf, Hutchison and Franco Soto concurred.